In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent ne*846gleet, the father appeals from so much of a fact-finding and dispositional order (one paper) of the Family Court, Kings County (Greenbaum, J.), dated August 21, 1997, as, after fact-finding and dispositional hearings, terminated his parental rights and transferred guardianship and custody of the child to the New York Foundling Hospital and to the Commissioner of Social Services of the City of New York.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; Matter of Ayesha Shandeia McM., 255 AD2d 515). Bracken, J. P., O’Brien, Santucci and Goldstein, JJ., concur.